department of the treasury internal_revenue_service washington d c date number release date cc intl br3 tl-n-5739-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel illinois district from barbara a felker chief cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend date a w year b year c year d usparent ussub1 ussub2 fsub1 x y dividend exclusivity period fsub2 dollar_figureb m tl-n-5739-99 issue whether after issuance of the preferred_stock in ussub1 on date a usparent must include ussub1 in determining its foreign_tax_credit_limitation on an affiliated_group basis conclusion it appears that issuance of the preferred_stock was effective to disaffiliate ussub1 for purposes of sec_1504 of the internal_revenue_code since the preferred_stock represented more than of the total voting power of all of the outstanding ussub1 stock similarly sec_904 of the code and sec_1_904_i_-1 would not require usparent to include ussub1 in its determination of its foreign_tax_credit_limitation on an affiliated_group basis after the issuance of the preferred_stock in addition it is also likely that sec_864 and sec_1 11t d would not require usparent to include ussub1 in its determination of its foreign_tax_credit_limitation on an affiliated_group basis since the voting power alternative qualification test of that regulation was not met however final resolution of this issue is dependent upon determining whether usparent retained or more of the value of all of the outstanding_stock of ussub1 after issuance of the preferred_stock the alternative qualification test under sec_1 11t d this memorandum does not address additional issues that may be presented with respect to the effects of the capitalization and recapitalization of fsub1 facts prior to date a in year c usparent owned w of the outstanding_stock all common_stock of each of ussub1 and ussub2 ussub1 and ussub2 together owned all of the stock of fsub1 a foreign_corporation fsub1 owned all of the stock of fsub2 a foreign_corporation during the time ussub1 and ussub2 held their stock in fsub1 ussub1 contributed most of fsub1's paid-in-capital although ussub2 owned most of the stock usparent ussub1 and ussub2 along with other affiliated companies filed a consolidated u s income_tax return for year b a calendar_year a few days before date a ussub1 and ussub2 entered into a recapitalization under which ussub1 exchanged its x interest in fsub1 for all of fsub1's class a common_stock and ussub2 exchanged its y interest in fsub1 for all of fsub1's class b common_stock the new classes a and b common_stock entitled ussub1 and ussub2 to different dividend and liquidation rights ussub1 as owner of the class a common_stock was entitled to receive all ordinary dividends and other tl-n-5739-99 distributions paid_by fsub1 and of capital distributions during the dividend exclusivity period any subpart_f_income inclusions would also be attributable to ussub1 as the owner of the class a stock under sec_951 of the code ussub2 as owner of the class b common_stock was entitled during the dividend exclusivity period to of capital distributions and of liquidating distributions less the greater of of the amount available for distribution to members of the company in the winding up or the amount by which dividends received by fsub1 from fsub2 exceeded the distributions previously paid to usub1 that greater amount would be paid to usub1 the terms of the common_stock did not specify what the dividend and liquidation rights of ussub1 and ussub2 would be after the dividend exclusivity period the class a stock carried the right to elect two directors the class b stock carried the right to elect up to three directors on date a ussub1 issued dollar_figureb of voting preferred_stock to unrelated purchasers this preferred_stock represented more than of the voting power of all of the outstanding_stock of ussub1 for year b usparent had excess_credits for foreign_tax_credit purposes for year c and all prior years most of usparent’s foreign_source_income and all of its foreign taxes for which it claimed a foreign_tax_credit resulted from its indirect investment in fsub2 in year b usparent apportioned m of its total group interest_expense to foreign_source_income for purposes of its sourcing calculation for part of year c and all of year d usparent excluded ussub1 from its consolidated_return because the effect of the recapitalization of fsub1 was to shift dividend rights from ussub2 to ussub1 the disaffiliation of ussub1 reduced the amount of the usparent group’s assets that were held to produce foreign_source_income this reduced the amount of interest_expense and other expenses and losses of the usparent group that were allocated and apportioned to reduce foreign_source_income in addition ussub1’s foreign_tax_credit limitations were calculated by taking into account only its separate_income and expenses so that ussub1's foreign_tax_credit_limitation was not reduced by interest or other expenses and losses of the usparent group law and analysis the foreign_tax_credit_limitation is determined on a consolidated_group basis for those groups of corporations that are eligible and elect to file consolidated_returns see sec_1_1502-4 sec_864 of the code added by the tax_reform_act_of_1986 pub_l_no requires that interest_expense be apportioned on the basis of assets rather than gross_income in addition sec_864 provides that even if affiliated corporations do not elect to file a tl-n-5739-99 consolidated_return taxable_income for purposes of the foreign_tax_credit_limitation will be determined by allocating and apportioning interest_expense of each member as if all members of such group were a single corporation whether a particular domestic_corporation is considered to be part of an affiliated_group for purposes of the consolidated_return_regulations or for purposes of sec_864 will affect the amount of consolidated_taxable_income and the calculation of the foreign_tax_credit_limitation for example disaffiliation of a corporation holding foreign-source income producing assets can change the total amount of foreign_source_income of the remaining consolidated_group and the disaffiliated corporation for purposes of asset-based interest_expense apportionment the consolidated_group will include its stock in the disaffiliated corporation as an asset held to produce u s source dividend income instead of including the assets of the disaffiliated corporation which include assets held to produce foreign_source_income this will increase the relative amount of the group’s u_s_assets and thus the amount of interest_expense that is apportioned to u s source income similarly the foreign_source_income in the disaffiliated corporation is not reduced by interest and other expenses and losses of the consolidated_group these effects increase the aggregate amount of the combined entities’ foreign_source_income and foreign_tax_credit limitations the issue here is whether ussub1's issuance of preferred_stock was effective to remove it from the usparent affiliated_group for purposes of calculating the foreign_tax_credit limitations of ussub1 and the usparent consolidated_group sec_1504 defines an affiliated_group as one or more chains of includible corporations connected through at least stock ownership with a common parent_corporation which is an includible_corporation the stock ownership test requires that the common parent or another includible_corporation own directly both of the total voting power and of the total value of the stock of each includible_corporation here on date a ussub1 issued dollar_figureb of voting preferred_stock to unrelated purchasers representing more than of the voting power of all of the outstanding_stock of ussub1 the submitted facts do not indicate there is any restriction on the voting power of the preferred shareholders or on the authority of the directors elected by the holders of the preferred_stock which might indicate that the preferred_stock represented less than of the voting power of all of the outstanding_stock of ussub1 cf 109_tc_133 restrictions on powers of directors to run the corporation reduced power of taxpayer’s stock below the threshold despite nominal power to elect of board members accordingly issuance of the preferred_stock was effective to remove ussub1 from the usparent affiliated_group as defined in sec_1504 and thus to preclude ussub1 from joining in the filing of the usparent group’s consolidated_return tl-n-5739-99 sec_904 of the code which was enacted as part of the revenue reconciliation act of pub_l_no authorizes the treasury_department to issue regulations requiring the resourcing of income of any member_of_an_affiliated_group of includible corporations as expanded by the legislation or the modification of the consolidated_return_regulations to the extent that such resourcing or modification is necessary to prevent the avoidance of the provisions of subpart a relating to the foreign_tax_credit specifically treasury was authorized to issue regulations to address situations where affiliated entities other than includible corporations as defined in sec_1504 are interposed into a chain of corporate ownership to deconsolidate domestic corporations in the chain and as a result of the deconsolidation avoid limitations and related rules including the rules set forth in sec_864 and the regulations thereunder on the foreign_tax_credit see h_r rep 101st cong 1st sess pincite as discussed above sec_1504 of the code defines an affiliated_group as one or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation the ownership requirement refers to of both the total voting power and the total value of the stock sec_904 expands the definition of an includible_corporation to include otherwise non-includible domestic corporations described in sec_1504 such as life_insurance_companies and to apply the constructive_ownership rules of sec_1563 for purposes of sec_1504 however it does not operate to treat as an includible_corporation an entity such as ussub1 that does not meet the of vote and value affiliation test under those expanded rules similarly sec_1_904_i_-1 issued in applies only with respect to includible corporations with respect to which the ownership test is met or would be met if ownership by non-includible corporations or under the constructive_ownership rules counted accordingly sec_904 and the regulations thereunder do not provide authority to require the inclusion of ussub1 in usparent’s consolidated_group following the issuance of the preferred_stock or for considering ussub1’s income expenses or assets in determining usparent’s consolidated foreign_tax_credit_limitation sec_864 provides that the term affiliated_group will have the same meaning as that term has under sec_1504 other than one exception not relevant here applicable to consolidated_returns however sec_1_861-11t which was issued under sec_864 lowers the threshold of this test by providing that a corporation will be considered an includible_corporation for purposes of determining the affiliated_group for which a combined allocation and apportionment of interest_expense must be made if of either the vote or value tl-n-5739-99 of all outstanding_stock of that corporation is owned directly or indirectly by an includible_corporation or by members of an affiliated_group from the facts that have been developed it is not clear whether ussub1 is an includible_corporation for purposes of sec_864 of the code and sec_1_861-11t as discussed above the issued voting preferred_stock represented more than of the voting power of all of the outstanding_stock of ussub1 accordingly ussub1 would not be an includible_corporation under the first alternative qualification test of sec_1_861-11t however it has not been determined whether that preferred_stock represented more than of the value of all outstanding_stock of ussub1 the second alternative qualification test of sec_1_861-11t we recommend further factual development to determine whether usparent in fact retained of the value of all of the outstanding_stock of ussub1 if it did the foreign_tax_credit limitations of both the usparent group and ussub1 must be calculated by allocating and apportioning interest_expense as if they were a single corporation if you determine that usparent and ussub1 are not affiliated for purposes of the foreign_tax_credit_limitation calculation we recommend that the allocation of the sec_904 foreign_tax_credit carryover accounts be examined to ensure that after the disaffiliation usparent and ussub1 correctly calculated the portion of the usparent group’s consolidated unused_foreign_tax attributable to ussub1 under sec_1_1502-79 this amount would be calculated with reference to the percentage of the group’s creditable taxes that were paid or deemed paid_by ussub1 in each year to the extent that dividends and subpart_f inclusions from fsub2 were taxable to ussub2 rather than ussub1 in years preceding the disaffiliation carryovers attributable to unused foreign taxes of fsub2 would remain with the usparent group case development hazards and other considerations understand that the field has previously determined that it would be unlikely to ceed in challenging the disaffiliation based on several alternative theories including characterizing the preferred_stock as debt rather than equity developing a step transaction argument to show that the disaffiliation was part of a larger plan to ultimately reconsolidate and that this plan was improper investigating whether ussub1 rejoined the consolidated_group within months after the first taxable_year in which it ceased to be a member of the group which is prohibited by sec_1504 and determining whether there is a pattern of abuse of affiliation disaffiliation please call if you have any further questions tl-n-5739-99 barbara a felker chief cc intl br3
